— Appeal from an order of the Supreme Court, Monroe County (Joseph D. Valentino, J.), entered January 27, 2004 in a divorce action. The order, among other things, awarded sole custody of the parties’ children to plaintiff, exclusive use and occupancy of the marital residence to plaintiff, and visitation to defendant, and provided that each party is solely responsible for his or her own counsel fees.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the last ordering paragraph and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the following memorandum: Supreme Court did not err in awarding plaintiff sole custody of the parties’ minor children with liberal visitation to defendant. “A custody determination by the trial court must be accorded great deference and should not be disturbed where, as here, it is supported by a sound and substantial basis in the record” (Matter of Green v Mitchell, 266 AD2d 884, 884 [1999] [citations omitted]). The court erred, however, in denying counsel fees on this record (see Price v Price, 113 AD2d 299, 309 [1985], affd 69 NY2d 8 [1986]). We therefore modify the order by vacating the last ordering *1078paragraph, and we remit the matter to Supreme Court for a hearing on counsel fees. Present—Pigott, Jr., P.J., Green, Gorski, Smith and Lawton, JJ.